Title: To Thomas Jefferson from Thomas Barclay, 31 December 1791
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 31 Dec. 1791. He encloses three letters from the American prisoners at Algiers received by [James] Simpson, the Russian consul here, who has established a correspondence with them. These letters reveal two facts of importance. “One is that Mr. Lamb in the Name of the United States made an absolute agreement for the Ransom of these people, the other that liberty has been offered to them if they will enter into the service of the Dey of Algiers.” He thinks that it might be in the interest of the U.S. to fulfill Lamb’s engagement and at the same time declare that “no future Redemptions would be made.”—He also thinks consideration should be given to permitting the prisoners to accept the terms offered by the Dey.—He encloses a description of Algerian and Tunisian naval forces as of July. The regency of Algiers declared war on Sweden on 26 Oct. but so far Algiers does not seem to have taken any prizes. “The Tripolitines have no Cruisers at Sea, nor is there any danger of the Algerines getting into the Atlantic, while the Portuguese fleet of which I send you the particulars remains in this bay.”
